F I L E D
                                                                                                United States Court of Appeals
                                                                                                        Tenth Circuit
                            UNITED STATES COURT OF APPEALS
                                                                                                          March 27, 2007
                                                  TENTH CIRCUIT                                       Elisabeth A. Shumaker
                                                                                                          Clerk of Court


 U N ITED STA TES O F A M ER IC A ,

                     P l a in t i f f - A p p e ll e e ,                             No. 06-2153
             v.                                                                  ( D . N e w M e x ic o )
 A RTU RO SO LA N O -RA M O S, a/k/a                                       (D .C . N o. C R 06-453 JC )
 L u i s G a r c ia , a /k / a A r t u r o S o l a n o ,

                     D efendant-A ppellant.




                                         ORDER AND JUDGM ENT*


B e f o r e H E N R Y , H A R T Z , a n d H O L M E S , C i r c u it J u d g e s .




         A r t u r o S o l a n o - R a m o s w a s c o n v ic te d o f il l e g a l r e - e n tr y a f te r h a v in g

b e i n g c o n v i c te d o f a n a g g r a v a t e d f e l o n y. H e c o n t e n d s t h a t th e d i s tr ic t c o u r t

violated Fed. R. Crim. P. 32(i)(3)(A ) and consequently erred w hen it

e n h a n c e d h i s s e n te n c e s i x te e n - l e v e l s u n d e r 8 U . S .C . § 1 3 2 6 ( b ) ( 2 ) a n d U S S G

2 L 1 . 2 ( b ) ( 1 ) . M r . S o l a n o - R a m o s a r g u e s t h a t t h e r e w e r e h ig h l y u n u s u a l

c ir c u m s t a n c e s s u r r o u n d i n g h i s u n d e r l yi n g 1 9 9 0 s t a te c o u rt c o n v ic ti o n f o r a n



         *
            T h i s o r d e r a n d ju d g m e n t i s n o t b i n d i n g p r e c e d e n t e x c e p t u n d e r t h e
d o c tr i n e s o f la w o f th e c a s e , r e s j u d i c a ta a n d c o l l a te r a l e s t o p p e l. I t m a y b e
c i t e d , h o w e v e r, f o r i ts p e rs u a s iv e v a lu e c o n s is te n t w ith F e d . R . A p p . P . 3 2 . 1
a n d 1 0 th C i r . R . 3 2 . 1 .
a g g r a v a te d f e l o n y t h a t w a r r a n t a r e d u c e d s e n te n c e . B e c a u s e h e d id n o t b r i n g

a b o n a f i d e R u l e 3 2 f a c t u a l d i s p u t e t o t h e d i s t r ic t c o u r t ’ s a t t e n t i o n , w e

a f f i r m M r . S o l a n o - R a m o s ’ s s e n te n c e .

                                         I. FA CTU A L B AC KG RO U N D

          O n M arch 6, 2006, M r. A rturo Solano-R amos, pleaded guilty to a

o n e - c o u n t i n f o r m a ti o n t h a t a c c u s e d h im o f b e in g a n il l e g a l a li e n w h o

r e - e n te r e d th e U n i t e d S ta te s s u b s e q u e n t t o h a v in g b e e n c o n v i c te d o f a n

a g g r a v a t e d f e lo n y, in v io la tio n o f 8 U .S .C . § 1 3 2 6 ( a ) ( 1 ) , ( a ) ( 2 ) , a n d ( b ) ( 2 ) .

O n M a y 2 5 , 2 0 0 6 , t h e d is t r i c t c o u r t c o n d u c te d a s e n te n c in g h e a ri n g . T h e

district court sentenced M r. Solano-Ramos to 77 months’ im prisonment.

          1. The Federal Offense

          M r . S o la n o -R a m o s is a c itiz e n a n d n a tiv e o f th e R e p u b lic o f M e x ic o .

O n M a y 3 1 , 2 0 0 5 , t h e B u r e a u o f I m m ig r a ti o n a n d C u s t o m s E n f o r c e m e n t w a s

a d v i s e d t h a t M r . S o l a n o - R a m o s w a s b e i n g h e l d a t t h e B e r n a l i ll o C o u n t y

M e t r o p o l i ta n D e t e n t i o n C e n t e r . M r . S o l a n o - R a m o s i d e n t i f i e d h i m s e l f w i t h

a n a l ia s , b u t f i n g e r p r i n t s r e v e a l e d h i s tr u e n a m e a n d t h e f a c t h e w a s a

p r e v io u s l y d e p o r t e d a g g ra v a te d f e l o n . W h e n f o u n d , M r . S o l a n o - R a m o s h a d

not received the express consent of the Secretary of H omeland Security to

a p p ly f o r r e a d m i s s i o n , i n v i o l a ti o n o f 8 U .S . C . § 1 3 2 6 ( a ) ( 1 ) , ( a ) ( 2 ) , a n d

(b)(2)

          2 . T h e S t a te C o u r t C o n v i c ti o n

                                                                  -2-
          O n June 17, 1989, M r. Solano-R amos w as w ith a friend at a bar in N ew

M e x ic o . H i s f r i e n d g o t i n t o a d is p u t e w i t h t h e b a r’ s b o u n c e r, w h o p r o c e e d e d

t o e s c o r t t h e tw o m e n o u t o f th e b a r. A s M r . S o l a n o - R a m o s d r o v e o u t o f th e

p a r k i n g l o t , h i s c o h o r t , s e a te d in t h e f r o n t p a s s e n g e r s e a t, f ir e d a w e a p o n

i n t o t h e b a r, k i l l i n g t h e b o u n c e r a n d in j u r i n g a n o th e r p e r s o n . T h e

p r e s e n te n c e i n v e s t i g a ti v e r e p o r t ( “ P S R ” ) i n d i c a te s t h a t w i t n e s s e s s t a te d th a t

M r . S o l a n o - R a m o s f ir e d s h o t s a s w e ll . A c c o rd i n g t o a n a f f id a v it s u b m i t t e d

b y M r . S o l a n o - R a m o s ’ s s t a t e c o u r t d e f e n s e c o u n s e l , th e r e w a s o n l y

“ t e n u o u s ” e v id e n c e s h o w in g th a t h e r c lie n t k n e w o f h is c o m p a n io n ’ s p la n s .

A plt’s Br. Att. A , at 1. The State charged M r. Solano-Ramos w ith first-

d e g r e e m u rd e r, a m o n g o th e r c h a r g e s .

          M r . S o l a n o - R a m o s e n te r e d in t o a p le a a g r e e m e n t , i n p a r t , h e c la im e d ,

b e c a u s e h i s c o u n s e l f e a r e d c o m m u n i t y h o s t i l i ty a g a i n s t h i m b e c a u s e o f h i s

i m m ig r a n t s t a t u s a n d b e c a u s e o f r e c e n t v i o l e n c e e r u p t i n g i n b a r s i n t h e s a m e

n e i g h b o r h o o d . H i s c o u n s e l s t a te d t h a t M r . S o l a n o - R a m o s f a c e d m a n d a t o r y

l if e i m p r is o n m e n t if t h e j u r y c o n v i c te d h i m o f f i rs t -d e g r e e m u r d e r .

          U p o n c o u n s e l’ s r e c o m m e n d a ti o n , M r . S o l a n o - R a m o s e n te r e d a

n o - c o n te s t p l e a to c o n s p i r a c y t o c o m m i t s e c o n d -d e g r e e m u r d e r . H e r e c e i v e d

a th r e e -ye a r s u s p e n d e d s e n te n c e , w a s p l a c e d o n t h r e e ye a rs ’ p r o b a ti o n , a n d

h e r e c e i v e d a re c o m m e n d a ti o n a g a in s t d e p o r t a ti o n . A f te r M r . S o l a n o - R a m o s

w as released from state prison, he w as removed from the U nited States to

                                                                  -3-
t h e R e p u b li c o f M e x ic o , b u t w a s s u b s e q u e n tl y f o u n d a n d c o n v i c te d o f il l e g a l

r e e n t r y o n D e c e m b e r 6 , 1 9 9 1 , o n J u ly 1 7 , 1 9 9 3 , a n d a g a in o n A p r i l 2 , 1 9 9 9 .

H e w a s s e n t e n c e d t o s i x m o n t h s , t h i rt y m o n t h s , a n d s e v e n t y m o n t h s ,

r e s p e c t iv e l y, f o r t h e s e o f f e n s e s .

          3 . T h e P l e a H e a ri n g

          D u r i n g t h e p le a c o l l o q u y, t h e U n it e d S t a te s s t a te d th a t M r . S o l a n o -

R a m o s “ h a d p r e v i o u s l y b e e n c o n v i c t e d o f a n a g g r a v a t e d f e l o n y, t o w i t ,

c o n s p i r a c y t o c o m m i t s e c o n d -d e g r e e m u r d e r.” R e c . v o l . I I I , a t 8 . W h e n th e

c o u r t a s k e d if th e f a c ts s t a te d b y t h e U n i t e d S t a te s w e r e “ e s s e n ti a ll y w h a t

o c c u rr e d in t h i s c a s e ,” M r . S o l a n o - R a m o s r e p li e d “ Y e s , s i r .” I d .

          T h e d is t r i c t c o u r t a c c e p te d M r . S o l a n o - R a m o s ’ s g u i l t y p l e a to t h e

i n f o r m a ti o n a n d f o u n d h e w a s “ f u ll y c o m p e t e n t a n d c a p a b le o f . . . e n te r i n g

a n in f o r m e d p le a , t h a t h e is a w a r e o f th e n a tu r e o f th e c h a r g e s a n d th e

c o n s e q u e n c e s o f th e p le a a n d t h a t t h e p le a o f g u i l t y i s a k n o w i n g a n d

v o l u n t a r y p l e a , s u p p o r t e d b y i n d e p e n d e n t e v id e n c e o f th e e le m e n t s o f th e

o f f e n s e c h a r g e d .” Id . a t 8 - 9 .

          4. The PSR

          T h e P S R d e t e r m i n e d t h a t th e t o ta l o f f e n s e l e v e l w a s 2 1 . T h e b a s e

o f f e n s e le v e l w a s 8 p u r s u a n t t o U S S G § 2 L 1 .2 ( a ) . T h e P S R r e c o m m e n d e d

that sixteen levels should be added pursuant to U SSG § 2L1.2(b)(1)(A )(ii)

b e c a u s e M r . S o l a n o - R a m o s h a d b e e n d e p o rt e d a f t e r a c o n v ic ti o n f o r a n

                                                               -4-
a g g r a v a te d f e l o n y f o r a c ri m e o f v io l e n c e ( t h e N e w M e x ic o s t a te c o n v ic ti o n

f o r c o n s p i r a c y t o c o m m i t s e c o n d -d e g r e e m u r d e r ) . M r . S o l a n o - R a m o s

r e c e i v e d a th r e e -l e v e l d e d u c ti o n p u r s u a n t to U S S G § 3 E 1 .1 b e c a u s e h e

a c c e p t e d r e s p o n s i b i l it y f o r h i s c r i m i n a l c o n d u c t .

          M r. Solano-Ramos’s thirteen criminal history points placed him in

C r i m i n a l H i s t o r y C a te g o r y V I . B e c a u s e o f th e a g e o f th e c o n v ic ti o n , t h e

P S R d i d n o t re c o m m e n d i n c r e a s i n g M r . S o l a n o - R a m o s ’ s c r i m i n a l h i s to r y

p o i n t s f o r t h e c o n s p ir a c y to c o m m it s e c o n d - d e g r e e m u r d e r c o n v ic tio n . A

t o t a l o f f e n s e l e v e l o f 2 1 c o m b i n e d w it h a c r i m in a l h i s t o r y c a t e g o r y o f V I

yi e l d e d a g u i d e l in e r a n g e o f 7 7 - 9 6 m o n t h s .

          5 . M r . S o la n o - R a m o s ’ s O b je c t i o n s t o th e P S R

          M r . S o l a n o - R a m o s f il e d o b je c ti o n s t o t h e P S R a n d a rg u e d th e u n u s u a l

c ir c u m s t a n c e s o f h is p r i o r s t a te c o n v ic ti o n “ w a r r a n t[ e d ] a s e n te n c e l o w e r

t h a n th e a d v is o r y g u i d e li n e s f o r t h e typ i c a l r e e n tr y c a s e .” R e c . v o l . I , d o c .

1 7 , a t 6 . H e s a id h e h a d “ p l e [ d ] n o c o n te s t t o t h i s v e r y s e r i o u s c h a rg e [ o f

c o n s p i r a c y t o c o m m i t s e c o n d -d e g r e e m u r d e r ] d e s p i t e th e f a c t t h a t h e h a d

a l w a ys i n s i s t e d t h a t h e w a s i n n o c e n t a n d t h e i n v e s t i g a t i o n o f h i s a t t o r n e y,

M s . K a r i C o n v e r s e , t u r n e d u p n o th i n g t o c o n tr a d ic t t h i s .” I d . a t 5 - 6 .

          6 . T h e S e n te n c in g H e a ri n g

          A t the sentencing hearing, M r. Solano-Ramos indicated through his

c o u n s e l t h a t h e h a d re v ie w e d th e p r e s e n te n c e r e p o r t a n d th a t t h e r e w a s

                                                                   -5-
n o t h i n g i n i t t h a t h e w i s h e d s p e c i f i c a l ly t o c a l l t o t h e c o u r t’ s a t te n t io n . M r .

S o l a n o - R a m o s a g r e e d th a t h i s f o r m a l o b j e c ti o n s h a d b e e n r e s o lv e d a n d th a t

t h e s e n te n c in g g u i d e li n e c a l c u la ti o n s w e r e c o rr e c t. T h e n , t h e f o ll o w i n g

colloquy occurred among the court, defendant, and his defense counsel:

          T h e C o u r t : A l l r i g h t . M r . S o l a n o - R a m o s , d o yo u h a v e a n yt h i n g

          yo u w i s h t o s a y b e f o re I i m p o s e s e n te n c e ?

          The D efendant: I want to say I’m sorry to be here in court.

          The Court: You w hat?

          T h e D e f e n d a n t: I ’ m s o r r y f o r b e in g h e r e a g a i n i n t h e U n i t e d

          States.

          T h e C o u r t : Y o u h a v e a h e c k o f a c ri m i n a l r e c o rd . E v e r s i n c e

          yo u ’ v e b e e n i n t h i s c o u n t r y, yo u h a v e n 't d o n e a n yt h i n g r i g h t .

          T h e D e f e n d a n t: I g o t b l a m e d f o r s o m e th i n g I d i d n ’ t d o .

          M r . G a n d e rt [ c o u n s e l f o r d e f e n d a n t] : Y o u r H o n o r , i f I m a y

          a d d r e s s t h a t? . . . . I n 1 9 9 0 , a f te r b e in g i n t h e U n i t e d S t a te s f o r

          a l m o s t s i x t e e n ye a r s , h e p l e d n o c o n t e s t t o c o n s p i r a c y t o c o m m i t

          s e c o n d d e g r e e m u r d e r , w h i c h w a s a t h i r d d e g r e e f e l o n y. M r .

          Solano-R amos indicated to me that he was totally not guilty of

          that charge.

R e c . v o l . I V , a t 5 - 6 ( e m p h a s i s s u p p l ie d ) .

          T h e c o u rt a p p li e d th e s i x t e e n -l e v e l i n c r e a s e b a s e d o n M r . S o l a n o -

                                                                 -6-
R a m o s ’ s c o n v ic tio n f o r a c ri m e o f v io le n c e . I d . a t 1 3 - 1 4 . T h e a d v i s o r y

g u i d e li n e r a n g e w a s 7 7 t o 9 6 m o n t h s , b a s e d o n a to t a l o f f e n s e le v e l o f 2 1

a n d a c r i m in a l h is to ry c a te g o ry V I .

          I n c o n s i d e r i n g t h e 1 8 U .S . C . § 3 5 5 3 ( a ) s e n te n c in g f a c t o r s , t h e d is t r i c t

c o u r t s t a te d :

          W ell, as a matter of fact, I reduced the sentence from 87 months to
          7 7 m o n t h s . . . . I t h o u g h t h e n e e d e d m o r e . O n e o f t h e p r o b l e m s is ,
          t h e S t a te , w h e n th e y s e n te n c e th e m , t h e y a lw a ys p u t t h e m o n
          p r o b a t io n . . . . Y o u k n o w , a S t a te s e n te n c e i s e ig h t ye a rs , s e v e n
          ye a rs s u s p e n d e d . S o h e ’ s i n t h e b ig l e a g u e s n o w , a n d h e g e t s t o g o
          to jail. And I’ve considered all of those things. N o, I had to
          s c r a tc h o u t 8 8 a n d p u t i n 7 7 b e c a u s e I w a s g o i n g t o g i v e h im m o r e .
          ...

          H e’s done nothing since he got in the U nited States except commit
          c r i m e s . . . . S o h e d o e s n ’t g e t a n y s ym p a th y f r o m m e .

Id. at 16-17. The court accordingly imposed a sentence of 77 m onths’

i m p r i s o n m e n t.

                                                    II. D ISC USSIO N

          M r . S o l a n o - R a m o s m a i n t a i n s t h a t t h e d i s t r i c t c o u r t f a i l e d t o m e e t i ts

R u l e 3 2 ( i) (3 ) ( b ) o b l ig a t io n s b e c a u s e it f a i l e d t o c l e a r ly r e s o l v e th e p a r ti e s ’

d i s p u t e a s t o t h e c ir c u m s t a n c e s s u r r o u n d i n g M r . S o l a n o - R a m o s ’ s p r e v io u s

conviction for conspiracy to commit second-degree murder. Rule

3 2 ( i ) ( 3 ) ( b ) r e q u ir e s a s e n te n c in g c o u r t , w h e n a d e f e n d a n t p r e s e n ts “ a n y

disputed portion of the presentence report or other controverted matter,” to

“rule on the dispute or determ ine that a ruling is unnecessary either because

                                                                 -7-
t h e m a t t e r w i l l n o t a f f e c t s e n te n c in g , o r b e c a u s e th e c o u rt w i l l n o t c o n s i d e r

t h e m a t t e r i n s e n te n c in g . ” F E D . R . C R I M . P . 3 2 ( i) ( 3 ) ( B ) .

          M r . S o l a n o - R a m o s i n s i s t s h e is n o t c h a ll e n g in g t h e v a li d i t y o r

existence of that conviction, rather he contends that the district court should

have resolved the facts surrounding the conviction. He notes his

u n w a v e ri n g i n s i s t e n c e u p o n h i s i n n o c e n c e ; h i s l a c k o f k n o w l e d g e in v o l v i n g

h i s p a s s e n g e r w h o k i ll e d t h e b a r ’ s b o u n c e r ; s t a te d e f e n s e c o u n s e l ’ s

explanation of her recommendation to enter the plea bargain; the state

c o u r t ’ s i m p o s i t i o n o f a le n ie n t s e n te n c e o f th r e e ye a rs ’ p r o b a ti o n ; a n d th e

s t a te c o u rt ’ s r e c o m m e n d a ti o n a g a in s t d e p o r t a ti o n .

          N evertheless, w e disagree w ith M r. Solano-Ramos that he properly

i n v o k e d R u l e 3 2 . A t t h e s e n te n c in g h e a ri n g , d e f e n s e c o u n s e l a c k n o w l e d g e d

t h a t h i s o b je c tio n s to th e P S R h a d b e e n a d d r e s s e d . R e c . v o l. I V , a t 4 - 5 .

S h o r t l y t h e r e a f t e r h o w e v e r, d e f e n s e c o u n s e l s t a te d th a t: “ M r . S o l a n o - R a m o s

i n d i c a t e d t o m e t h a t h e w a s t o t a l l y n o t g u i l ty o f t h a t c h a r g e , a n d I t a l k e d t o

h i m a b o u t t h a t c h a rg e .” I d . a t 6 . C o u n s e l a r g u e d th a t t h e d e f e n s e c o u n s e l

f r o m t h e s t a te c o u r t p r o c e e d i n g “ e s s e n t ia l ly v e r i f i e d e v e r yt h i n g t h a t M r .

S o l a n o - R a m o s s ta t e d . S h e i n d i c a t e d t o m e t h a t h e p l e [ d ] n o c o n t e s t b e c a u s e

s h e w a s c o n c e r n e d a b o u t l o s i n g a t t r i a l. T h e s t a k e s w e r e e x c e e d in g l y h i g h

[ i. e . p o s s i b l e c o n v ic ti o n f o r f ir s t - d e g r e e m u r d e r ] .” I d . a t 6 - 7 . T h e s e

arguments may appropriately challenge the nature and circumstance of his

                                                                -8-
o f f e n s e u n d e r § 3 5 5 3 ( a ) , b u t t h e d is t r i c t c o u r t w e ig h e d th i s a r g u m e n t a t t h e

s e n t e n c i n g h e a ri n g .

          E v e n if w e w e r e to a s s u m e th a t M r . S o l a n o - R a m o s ’ s r e a d in g o f th e

unusual circumstances of the state court offense did invoke Rule 32, this

c h a ll e n g e a l s o f a il s . U n d e r R u l e 3 2 , M r . S o l a n o - R a m o s “ is r e q u ir e d to m a k e

‘ s p e c i f i c a l le g a t io n s o f f a c t u a l i n a c c u r a c y.’ ” U n i te d S t a t e s v . R o d r ig u e z -

D e l m a , 4 5 6 F . 3 d 1 2 4 6 , 1 2 5 4 ( 1 0 t h C i r . 2 0 0 6 ) ( q u o t i n g U n i t e d S ta t e s v .

M u r r a y , 8 2 F .3 d 3 6 1 , 3 6 3 (1 0 th C ir .1 9 9 6 ) ) , c e r t . d e n ie d , 2 0 0 7 W L 1 3 0 1 6 9

( F e b . 2 0 , 2 0 0 7 ) . O n c e a d e f e n d a n t ra i s e s s u c h a l le g a t io n s , t h e d i s tr ic t c o u r t

m u s t p r o v id e a “ d e f in ite a n d c le a r ” r u lin g o n a d is p u te d is s u e . U n i t e d S ta t e s

v . W il l i a m s , 3 7 4 F .3 d 9 4 1 , 9 4 7 n .9 ( 1 0 th C ir . 2 0 0 4 ) .

          A l t h o u g h M r . S o l a n o -R a m o s t r i e s v a li a n tl y t o r e - f r a m e t h e f a c tu a l

dispute otherw ise, the only fact counsel points to that may be inaccurate is

M r . S o l a n o - R a m o s ’ s c u l p a b i l it y f o r t h e u n d e r l yi n g c o n s p i r a c y t o c o m m i t

second-degree murder: M r. Solano-Ramos “ple[d] no contest to this very

s e r i o u s c h a rg e d e s p i t e th e f a c t t h a t h e h a d a l w a ys i n s i s t e d th a t h e w a s

innocent and the investigation of his attorney . . . turned up nothing to

c o n t r a d i c t th is .” R e c . v o l. I V , d o c . 1 7 , a t 5 - 6 . S e e U n i t e d S t a t e s v . H a r r i s ,

447 F.3d 1300, 1306 (10th Cir. 2006) ( “Rule 32 requires the defendant to

a f f i r m a t i v e ly p o in t o u t a n y f a c t in th e P S R th a t h e c o n te n d s is in a c c u r a te .” ) .




                                                                 -9-
          I n t h e e n d , h o w e v e r , t h e o n l y f a c t a t i s s u e is t h e e x i s t e n c e o f t h e s t a t e

c o u r t c o n v ic ti o n , a n d M r . S o l a n o - R a m o s d o e s n o t c o n te s t t h i s f a c t f o r g o o d

r e a s o n . I t is w e l l - e s t a b l i s h e d t h a t M r . S o l a n o - R a m o s m a y n o t , in t h i s

p r o c e e d i n g , a tt a c k th e v a li d i t y o f h is p r e v io u s s t a te c o u rt c o n v ic ti o n . T h e

S u p r e m e C o u r t h a s s t a te d e x p li c it l y t h a t “ o n c e a s t a te c o n v ic ti o n i s n o

l o n g e r o p e n to d i r e c t o r c o ll a te r a l a tt a c k in i t s o w n r i g h t b e c a u s e th e

d e f e n d a n t f a ile d to p u r s u e th o s e r e m e d i e s w h i l e th e y w e r e a v a i l a b le ( o r

b e c a u s e th e d e f e n d a n t d i d s o u n s u c c e s s f u ll y) , t h e c o n v ic ti o n m a y b e

r e g a rd e d a s c o n c lu s i v e ly v a li d .” L a c k a w a n n a C o u n t y D i s t. A t t y v . C o s s , 5 3 2

U . S . 3 9 4 , 4 0 3 - 0 4 ( 2 0 0 1 ) ; s e e U n i t e d S t a t e s v . D e l a c r u z - S o t o , 4 1 4 F .3 d 1 1 5 8 ,

1 1 6 5 ( 1 0 t h C i r . 2 0 0 5 ) ( a p p lyi n g L a c k a w a n n a i n a d i re c t a p p e a l ). M o r e o v e r ,

t h e l i m i t e d e x c e p tio n s to th is ru le a r e in a p p lic a b le h e r e . L a c k a w a n n a , 5 3 2

U . S . a t 4 0 5 -0 6 .

          W e h o ld t h a t M r . S o l a n o - R a m o s h a s n o t “ m a [ d e ] a n y a ll e g a ti o n s o f

f a c t u a l i n a c c u r a c y [ a n d th u s ] t h e d is t r i c t c o u r t ’ s f a c t - f in d i n g o b l i g a ti o n

u n d e r R u l e 3 2 ( i ) ( 3 ) ( B ) w a s n e v e r t r i g g e r e d .” R o d r i g u e z - D e lm a , a t 1 2 5 4 .

                                                    III. C ON CLU SIO N

          A c c o rd i n g l y, w e A F F I R M M r . S o l a n o - R a m o s ’ s s e n te n c e .

                                                                           Entered for the Court,


                                                                           Robert H. Henry
                                                                           C ir c u it J u d g e

                                                                  -10-